DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 24, the limitation of the shank including a second material is ambiguous because it is conflicting with previous claim 9 which encompasses the shank being monolithically formed of polycrystalline diamond. In order to be “monolithic”, it should be the same material with same microstructure. If the shank includes two different materials, then it cannot be called “monolithically formed” as claimed. In other words, the shank formed of different materials is a different embodiment than monolithically formed of a single material. This is also supported by Applicant’s original specification, which states that the shank 216 contains a second material 222 in other embodiments (not monolithic) [¶ 0033]. Therefore, currently recited mixed embodiments are 
With respect to claim 30, the limitation of a second material of lower thermal conductivity connected to the shank is ambiguous because it is contradictory with previous claim 27 which recites that it is a single body monolithically formed of polycrystalline diamond and a shank of the polycrystalline diamond. The feature of a second different material relates to a different embodiment and renders the claim indefinite in scope for substantially same reasons as explained in claim 24 above. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, claim 30 is taken to mean: the single body monolithically formed of polycrystalline diamond tool and a shank of the polycrystalline diamond body. 
If Applicant intends to claim bodies of two different materials in the processing device, then it appears that conflicting features of a single body and/or monolithically formed should be removed. Appropriate corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9-13, 15-17, 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 7993575, hereafter “Nelson”) in view of Packer et al. (US 7845545, hereafter “Packer”).
Regarding claim 9, Nelson discloses a friction stir processing device (figs. 2, 5-7), the FSP device comprising: a single body tool having a rotational axis (figs. 2, 5; claim 1) and including at least: a shank, and a pin 34/74 integrally formed with the shank, the pin and at least a portion of the shank including polycrystalline diamond (superabrasive PCD coating- col. 4, lines 9-11; col. 8, lines 26-30; col. 10, lines 15-19).  
Nelson discloses the shank, shoulder and the pin being monolithically formed and having a superabrasive coating (col. 4, lines 9-11, and fig. 5), wherein the superabrasive material includes polycrystalline cubic boron nitride (PCBN) and polycrystalline diamond (PCD) (col. 8, lines 26-32). Although Nelson does not explicitly mention forming the entire device monolithically formed out of PCD,  Nelson does teach manufacturing the shank from a superabrasive (e.g. PCD) (col. 12, lines 24-26). Nonetheless, Packer (also directed to friction stir processing) discloses that a special friction stir tool can be created using materials such PCBN and PCD (col. 6, lines 7-12). Packer teaches that the shoulder made from polycrystalline material (e.g. PCBN, PCD) prevents adhesion of the shoulder to the workpiece and provides superior thermal stability and wear resistance characteristics (col. 6, lines 24-28). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (see MPEP 2143- exemplary rationales).
As to claim 10, Nelson discloses that the FSP device further comprises a shoulder 72 integrally formed with the pin 74 and shank, the shoulder including polycrystalline diamond (PCD coating- fig. 5).  
As to claim 11, Nelson discloses the shoulder 72 having one or more shoulder surface features positioned thereon (fig. 5). It is noted that “surface features” is relatively board term and not limited to any specific structure. Accordingly, any type or shape of features meets this claim.
As to claim 12, Nelson discloses the polycrystalline diamond (PCD) having a thermal conductivity of about 550 W/m-K (col. 10, lines 54-55), which meets recited range of greater than 500 Watts/meter-Kelvin.  
As to claim 13, Nelson discloses the polycrystalline diamond having a very low coefficient of friction of 0.05-0.1 (col. 10, lines 45-47), which meets the recited range of less than 0.1.  
As to claim 15, Nelson discloses that the pin diameter is larger than conventional tools and can vary in range of 0.2:1 to 30:1 in terms of a ratio of pin diameter compared to pin length for friction stir welding various alloys (col. 9, lines 7-14). In one of the embodiments of the FSP device, Nelson discloses pin diameter of 0.37” and a total shoulder diameter of 1” (col. 10, lines 20-22), which falls within the recited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to a select a suitable pin diameter in Nelson in accordance with the type and/or thickness of material to be friction stir welded.
As to claim 16, Nelson does not specifically mention a tapered pin. However, such pin shape is known in the art. Packer teaches that the pin profiles can be varied greatly and can be a taper
As to claim 17, in one of the embodiments, Nelson teaches the pin 120 having a plurality of surface features 122 (dimples- fig. 8), which helps to obtain the desired transitional or turbulent flow characteristics for the workpiece material (col. 13, lines 41-50). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of dimples in the tool pin of Nelson in order to achieve desired transitional or turbulent flow characteristics for the workpiece material.
As to claim 21, Nelson discloses that the single body PCBN tool blank is formed in a ultra-high temperature and pressure (UHTP) press (col. 8, lines 20-25). Nelson teaches that superabrasive PCBN is made in an ultra-high temperature and pressure (UHTP) press at one million psi at 1400 °C (col. 7, lines 52-54), which meets the recited range. Nelson further teaches that the time and temperature are adjustable to create crystals having the optimum size, shape and friability for specification applications (col. 7, lines 54-57). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the single body tool by UHTP pressing in Nelson in order to form the desired, optimum PCD crystals size/shape in the friction stir processing tool. 
As to claims 24-26, examiner notes these claims are indefinite in scope. As best understood, Nelson as modified by Packer discloses the single body tool includes a shank monolithically formed of polycrystalline diamond (PCD).
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 7993575) in view of Packer et al. (US 7845545) & Flak et al. (US 7530486, “Flak”).
Regarding claim 27, Nelson discloses a friction stir processing device (figs. 2, 5-7), comprising: a single body formed of a monolithic element (fig. 5; col. 12, lines 27-29) and including a pin 74, a shoulder 72 and a shank (portion above the shoulder 72). In one embodiment, the shank, shoulder and the pin are monolithically formed and having a superabrasive coating (col. 4, lines 9-11, fig. 5), wherein the superabrasive material includes polycrystalline cubic boron nitride (PCBN) and polycrystalline diamond (PCD) (col. 8, lines 26-32; col. 10, lines 15-19). Although Nelson does not explicitly mention forming the entire device monolithically formed out of PCD, Nelson does teach manufacturing the shank from a superabrasive (e.g. PCD) (col. 12, lines 24-26). Packer (also directed to friction stir processing) discloses that a special friction stir tool can be created with the shoulder made of materials such as PCBN and PCD (col. 6, lines 7-12). Packer teaches that the shoulder made from polycrystalline material (e.g. PCBN, PCD) prevents adhesion of the shoulder to the workpiece and provides superior thermal stability and wear resistance characteristics (col. 6, lines 24-28). Similar to Nelson, Flak (also drawn to friction stir welding using a superabrasive tool) discloses the shank, shoulder and pin being monolithically formed with a superabrasive coating to create the friction stir weld tool (col. 4, lines 34-36). Flak teaches that in a preferred embodiment, the shoulder 32 and the pin 34 are formed of superabrasive material (e.g. PCBN, PCD) themselves, rather than just being coated (col. 5, lines 10-16).
Given above teachings of Nelson, Packer and Flak, artisan of ordinary skill would readily recognize that PCD is a well-known material used to form the shank, shoulder and pin elements of the friction stir welding tool. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use superabrasive PCD material to monolithically form the single body tool including shank, shoulder & pin in Nelson because doing so would prevent adhesion of the friction stir tool to the workpiece and provide superior thermal stability & wear resistance characteristics (Packer). Moreover, artisan of ordinary skill would have used either polycrystalline material- PCBN or PCD to form the entire single body tool. The claim would have been obvious because the substitution of one known element for another (PCBN or PCD) would only have yielded predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (see MPEP 2143- exemplary rationales).
As to claim 28, Nelson discloses the polycrystalline diamond (PCD) having a thermal conductivity of about 550 W/m-K (col. 10, lines 54-55), which meets recited range of greater than 500 Watts/meter-Kelvin.  
As to claim 29, Nelson discloses that the single body PCBN tool blank is formed in a ultra-high temperature and pressure (UHTP) press (col. 8, lines 20-25). Nelson teaches that superabrasive PCBN is made in an ultra-high temperature and pressure (UHTP) press at one million psi at 1400 °C (col. 7, 
As to claim 30, as best understood in light of indefinite claim language, Nelson as modified by Packer & Flak discloses the single body, monolithically formed tool including a shank of polycrystalline diamond (PCD).

Response to Amendment and Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive for following reasons. It is noted that new ground(s) of rejection have been set forth above due to recent amendment. Furthermore, examiner also points out that new claim(s) concerning the second material in the shank are subject to 112 rejection as explained above.
Regarding claim 9, Applicant argues:
The combination of Nelson and Packer would still not result in a single body tool having a pin and a shank, wherein the pin and at least a portion of the shank arePage 6 of 8 Application No.: 16/115,195Response to NON-FINAL OFFICE ACTION mailed October 2, 2020 AMENDMENT dated January 4, 2021monolithically formed of polycrystalline diamond as recited by amended claim 9. Instead, Nelson discloses that the tool 70 of FIG. 5 is "formed from cemented tungsten carbide, with a superabrasive coating applied to the shoulder 72 and pin 74 areas." (Col. 12, lines 33-35 (emphasis added).) Nelson does not disclose that the shank of the tool 70 is made of a superabrasive material. Thus, substituting the PCBN of the tool 70 of Nelson with the PCD of Packer, as asserted by the Action, would result in the tool 70 of Nelson formed of cemented tungsten carbide having a shoulder 72 and pin 74 coated with the PCD of Packer. The shank of the tool 70 of Nelson/Packer would not contain polycrystalline diamond. Thus, the tool 70 of Nelson/Packer would not have a pin and 

In response, examiner submits that Nelson does teach manufacturing the shank from a superabrasive (e.g. PCD) (col. 12, lines 24-26). Consequently, one skilled in the art would have at least found it obvious to form the at least a portion of the shank monolithically formed of PCD. Furthermore, examiner notes that a shoulder portion formed of PCD can be considered a portion of overall shank and meets at least present claim 9, which does not recite a separate shoulder. Packer teaches a shoulder formed of PCD material and thus, Nelson as modified Packer includes at least a portion of the shank monolithically formed of PCD.
Applicant further argues:
Packer does not disclose using PCD material to form a shank, a shoulder, and a pin of the friction stir tool of Packer. Rather, the pin 34 is separate from the shank to permit a new pin 34 to be connected to the tool 30 after the detachable portion 38 of the pin has been sheared off. (See Packer, FIG. 4, col. 5, lines 34-38.) In the alternative embodiment of FIG. 5, the tool 60 has a multi-segmented pin 34 that is advanced axially through a bore in the shank to present a new segment of the pin 34 each time the previous segment is broken off. Thus, neither the embodiment of FIG. 4 nor the embodiment of FIG. 5 of Packer discloses monolithically forming the pin, shoulder, and shank from a common PCD material because the pin is either replaceable (FIG. 4) or advanced through a central bore of the shank (FIG. 5).

In response, examiner respectfully disagrees and contends that Applicant's above arguments against the Packer reference individually amount to piecemeal analysis. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (Nelson & Packer).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, examiner notes that claim 9 neither recites any shoulder nor requires that pin is formed of PCD. Therefore, above line of argument not commensurate with the scope of claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVANG R PATEL/
Primary Examiner, AU 1735